Title: From Thomas Jefferson to Edmond Charles Genet and George Hammond, 15 November 1793
From: Jefferson, Thomas
To: Genet, Edmond Charles,Hammond, George



Sir
Germantown Nov. 15. 1793.

I have the honor to inform you that the district Attorney of Pennsylvania is this day instructed to take measures for finally settling the cases of the British ship William, captured by the French privateer the Citoyen Genet, and reclaimed as taken within the Jurisdiction of the United States, in which he will proceed as I had the honor of stating to you in my letter of November 10. I have that of being with respect & esteem Sir, Your most obedient and most humble servant
 